Case 2:18-cv-00084-JPH-MJD Document 158 Filed 04/29/20 Page 1 of 3 PageID #: 1949




                                                                           FILED
                                                                     1:16 pm, Apr 29, 2020

                                                                     U.S. DISTRICT COURT
                                                                  SOUTHERN DISTRICT OF INDIANA
                                                                       Laura A. Briggs, Clerk
Case 2:18-cv-00084-JPH-MJD Document 158 Filed 04/29/20 Page 2 of 3 PageID #: 1950
Case 2:18-cv-00084-JPH-MJD Document 158 Filed 04/29/20 Page 3 of 3 PageID #: 1951
